DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 04/13/21 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103A. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al (US PgPub 20200082168).

With respect to claim 1, Fathi et al discloses:
An information processing device (abstract; paragraphs 0015 and 0059)
an acquiring unit configured to collect order information related to order details of surveying work, operation-related information related to a surveying operation for performing the surveying work, and a site surrounding image of the surveying work in relation to a plurality of kinds of surveying instruments (paragraphs 0052-0053 state, “Performance assessment characterizes attributes of a physical asset or collection of physical assets … Condition state of a physical asset or collection of physical assets related to the appearance, quality, age, working order, remaining useful life, etc.”; paragraph 0074 states, “surveying instruments such as a Total Station …”; paragraph 0076 states, Methods to acquire images from which 2D and/or 3D image information …”; paragraph 0084 states, “identity of the physical asset, owner or supplier of the information order ...”; paragraph 0251 states, “This can allow virtual walkthroughs by a user using an AR/VR headset and visualizing/analyzing the physical asset without the need to visit the project site in person.”)
a collected data storage unit configured to store the order information, the operation-related information, and the site surrounding image (paragraph 0238 states, “The system comprises the components and elements of the data capture and processing output in local memory of the computer, local memory of the browser, online databases, and/or cloud-based storage …”; see also paragraphs 0242, 0270, and 0273)
a learning model generating unit configured to execute machine learning by using teacher data including the order information and the site surrounding image as input data, and the operation-related information as output data, and generate a learning model for estimating a surveying operation, a surveying instrument, and a surveying method for performing new surveying work according to order information and a site surrounding image related to the new surveying work (paragraph 0061 states, “The present disclosure provides systems and methods can be used to generate a wide variety of information associated with a user information goal, including 2D and/or 3D information … an optimum combination of data collection and processing steps can suitably generate output relevant to the information requested – that is, the user information goal – for the one or more physical assets of interest can be generated by using a series of deterministic algorithms, heuristic algorithms, probabilistic algorithms, and/or machine learning models …”)
the operation-related information includes information on a surveying operation, a surveying instrument, and a surveying method for performing the surveying work (suggested by surveying teachings of paragraphs 0074, 0152, and 0172)
With respect to claim 1, Fathi et al differs from the claimed invention in that it does not explicitly disclose: 
the learning model generating unit executes machine learning by extracting the type of survey of the surveying work, attributes of a surveying object, and required deliverables accuracy as characteristics from the order information and the site surrounding image
With respect to claim 1, the following limitations, though not explicitly stated, are obvious in view of the total teachings of Fathi et al.
the learning model generating unit executes machine learning by extracting the type of survey of the surveying work, attributes of a surveying object, and required deliverables accuracy as characteristics from the order information and the site surrounding image (obvious in view of paragraph 0062, which states, “a user can generate one or more questions or queries pertinent to a user information goal associated with the one or more physical asset of interest, where the questions or queries comprise information or data including, but not limited to a user information goal to be obtained, which can be associated with a business need, an output quality, output completeness, confidence in the output itself and/or the accuracy of the output … One, some, or all of these, and other factors, may be relevant to substantially completing a user information goal, thus providing context-based systems that are modifiable according to the specific needs of the user in a particular use case where information about one or more physical assets of interest is to be generated.” Also, as discussed in paragraph 0074, surveying is one of the contexts contemplated. Therefore, the claimed surveying elements are suggested in view of the broad context-based machine-learning teachings of Fathi et al.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fathi et al. The motivation for the skilled artisan in doing so is to gain the benefit of improved accuracy in data collection and processing for a wide variety of contexts, including the context of surveying.

With respect to claim 2, Fathi et al, as modified, discloses:
an estimation request acquiring unit configured to accept order information and a site surrounding image related to the new surveying work together with a request to estimate a surveying operation, a surveying instrument, and a surveying method (obvious in view of different types of data and goals accounted for in Fathi et al. Note, for example, paragraph 0060, which states, “The user information goal can be expansive and can comprise or be associated with one or more … Buidling Information Modeling (BIM), preventive maintenance reports, repair cost estimation …”)
an estimating unit configured to estimate a surveying operation, a surveying instrument, and a surveying method for performing the new surveying work (obvious in view of broad applications anticipated by Fathi et al, as well as its teachings of estimation and surveying, as noted above)
a results providing unit configured to provide results of the estimation (obvious in view of expansive application teachings of Fathi et al; note paragraph 0059, which states, “the user, which can be a person or, in some implementations, an automated system that provides results …”)
a learning model storage unit configured to store the learning model (obvious in view of learning model and storage teachings discussed above)
a results provision condition storage unit configured to store a provision condition of the estimation results (obvious in view of expansive application teachings of Fathi et al, as well as storage and estimation teachings of Fathi et al, as discussed above)
upon acquisition of the estimation request, the estimating unit estimates a surveying operation, a surveying instrument, and a surveying method for executing the new surveying work from order information related to the new surveying work based on the learning model (obvious in view of teachings of Fathi et al. As seen above, Fathi et al discloses estimation, surveying, order information, and learning model.)
the results providing unit provides results of the estimation by applying the provision condition (obvious in view of expansive teachings of Fathi et al. As seen above, Fathi et al anticipates providing results. Fathi et al also teaches assessing conditions, such as in paragraph 0017)

With respect to claim 3, Fathi et al, as modified, discloses:
a multifunctional surveying apparatus having functions of a plurality of kinds of surveying instruments, and including a control arithmetic unit configured to control the functions of the functions of the plurality of kinds of surveying instruments, and a camera (obvious in view of paragraph 0074, which discloses, “surveying instruments such as a Total Station.” The claimed elements are well-known to Total Stations; official notice is taken.)
the control arithmetic unit includes an order information accepting unit configured to accept order information of new surveying work (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)
a surrounding image acquiring unit configured to acquire a site surrounding image by the camera (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)
an estimation requesting unit configured to transmit the order information and the site surrounding image to the information processing device together with a request to estimate a surveying operation, a surveying instrument, and a surveying method (obvious to expansive teachings of Fathi et al)
a results acquiring unit configured to acquire results of the estimation from the information processing device (obvious to expansive teachings of Fathi et al)
a results selecting unit configured to select a surveying method to be executed from the estimation results (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)
an execution enabling unit configured to enable execution of a survey program for causing the multifunctional surveying apparatus to execute the selected surveying method (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)

With respect to claim 4, Fathi et al, as modified, discloses:
the multifunctional surveying apparatus further comprises a multifunctional apparatus-side condition accepting unit configured to accept a condition of a multifunctional apparatus-side surrounding the multifunctional surveying apparatus at the site when providing the estimation results (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)
the operation-related information further includes information corresponding to the multifunctional instrument-side condition (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)
the estimation requesting unit transmits the multifunctional apparatus-side condition to the information processing device together with the estimation request (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)
the results providing unit provides the estimation results to the multifunctional surveying apparatus by applying the multifunctional apparatus-side condition to the estimation results (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments)

With respect to claim 5, Fathi et al discloses:
wherein the multifunctional apparatus-side condition includes at least one of the conditions for accessories carried to the site, the number of workers sent to the site, and a work required time (obvious to expansive teachings of Fathi et al and to what is known about Total Station surveying instruments; note paragraph 0071, which teaches, “a time period for completion of the first user information goal, a budget defined for completion of the first user information goal, a human skill set level needed …”)

With respect to claim 6, Fathi et al discloses:
a camera (paragraph 0074)
an order information accepting unit configured to accept order information of new surveying work (see order information teachings discussed with respect to claim 1 above)
a surrounding image acquiring unit configured to acquire a site surrounding image by the camera (see site and image teachings discussed with respect to claim 1 above; also, please note many “camera” teachings throughout disclosure of Fathi et al)
With respect to claim 6, Fathi et al differs from the claimed invention in that it does not explicitly disclose: 
A multifunctional surveying apparatus 
a control arithmetic unit having functions of a plurality of kinds of surveying instruments and configured to control the functions of the plurality of kinds of surveying instruments
an estimation requesting unit configured to output the order information and the site surrounding image, and request estimation of surveying work, a surveying instrument, and a surveying method
a results acquiring unit configured to acquire estimation results based on a learning model
a results selecting unit configured to select a surveying method to be executed form the estimation results
an execution enabling unit configured to enable execution of a survey program for causing the multifunctional surveying apparatus to execute the selected surveying method
the learning model is generated by executing machine learning of order information related to order details of surveying work, operation-related information related to a surveying operation for performing the surveying work, and a site surrounding image of the surveying work, collected in relation to the plurality of surveying instruments, by using teacher data including the order information and the site surrounding image as input data, and the operation-related information as output data
With respect to claim 6, the following limitations, though not explicitly stated, are obvious in view of the total teachings of Fathi et al.
A multifunctional surveying apparatus (obvious in view of disclosed surveying teachings of Fathi et al, as discussed above)
a control arithmetic unit having functions of a plurality of kinds of surveying instruments and configured to control the functions of the plurality of kinds of surveying instruments (obvious in view of disclosed surveying teachings of Fathi et al, as discussed above and what is known about total stations)
an estimation requesting unit configured to output the order information and the site surrounding image, and request estimation of surveying work, a surveying instrument, and a surveying method (obvious in view of estimation, order information, and surveying teachings of Fathi et al, as discussed above)
a results acquiring unit configured to acquire estimation results based on a learning model (obvious in view of results, estimation, and learning model teachings of Fathi et al, as discussed above)
a results selecting unit configured to select a surveying method to be executed form the estimation results (obvious in view of expansive teachings of Fathi et al, as discussed above)
an execution enabling unit configured to enable execution of a survey program for causing the multifunctional surveying apparatus to execute the selected surveying method (obvious in view of expansive teachings of Fathi et al, as discussed above)
the learning model is generated by executing machine learning of order information related to order details of surveying work, operation-related information related to a surveying operation for performing the surveying work, and a site surrounding image of the surveying work, collected in relation to the plurality of surveying instruments, by using teacher data including the order information and the site surrounding image as input data, and the operation-related information as output data (obvious in view of expansive teachings of Fathi et al, as discussed above)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fathi et al. The motivation for the skilled artisan in doing so is to gain the benefit of improved accuracy in data collection and processing for a wide variety of contexts, including the context of surveying.

With respect to claim 7, Fathi et al, as modified, discloses:
a surveying operation executing unit configured to execute a survey program for causing the multifunctional surveying apparatus to execute a selected operation (obvious in view of expansive teachings of Fathi et al, as discussed above)
the estimation results include results related to a plurality of surveying work (obvious in view of expansive teachings of Fathi et al, as discussed above)
the surveying operation executing unit is configured so that, when the multifunctional surveying apparatus is installed at a predetermined point, in a case where there is a plurality of surveying work to be executed in relation to a point, the surveying operation executing unit can sequentially and individually execute the respective surveying work (obvious in view of expansive teachings of Fathi et al, as discussed above; Please note “sequential” teachings in paragraphs 0080 and 0152.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US PgPub 20190368871) discloses a surveying instrument and surveying system.
Taylor et al (US PgPub 20190057414) discloses a system and method for optimized survey targeting.
Jung et al (US Pat 11006238) discloses a method for profiling based on foothold and terminal using the same.
Brazeau (US PgPub 20180082244) discloses adaptive process for guiding human-performed inventory tasks.
Doan et al (US Pat 11182719) discloses associating executable actions with work steps in work plans generated when creating work orders.
Doan et al (US Pat 11164118) discloses generating work plans which include work steps when creating new work orders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        11/19/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        11/30/2022